Citation Nr: 0807265	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to service connection for hemmorhoids.  

3.  Entitlement to an effective date earlier than March 1, 
2002, for grant of service connection for irritable bowel 
syndrome.  

4.  Entitlement to service connection for chronic fatigue 
syndrome.  

5.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to May 1991 
and subsequent service with the Army National Guard.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from September 2001 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas and Houston, Texas, respectively.  

In the September 2001 decision, the RO denied service 
connection for hypothyroidism, hemorrhoids, chronic fatigue 
syndrome, and a back disorder.  In the January 2005 decision, 
the RO granted service connection for irritable bowel 
syndrome and assigned the effective date of March 1, 2002.  
Jurisdiction over all claims is currently with the RO in 
Houston, Texas.  


FINDINGS OF FACT

1.  In a May 2007 letter, prior to the promulgation of a 
decision in the appeal, the veteran's representative 
indicated that the veteran wished to withdraw his appeal as 
to entitlement to service connection for hypothyroidism.  

2.  In a May 2007 letter, prior to the promulgation of a 
decision in the appeal, the veteran's representative 
indicated that the veteran wished to withdraw his appeal as 
to entitlement to service connection for hemorrhoids.

3.  In a May 2007 letter, prior to the promulgation of a 
decision in the appeal, the veteran's representative 
indicated that the veteran wished to withdraw his appeal as 
to entitlement to an effective date earlier than March 1, 
2002 for grant of service connection for irritable bowel 
syndrome.  

4.  The veteran does not have chronic fatigue syndrome or an 
undiagnosed illness manifesting as fatigue.  

5.  The veteran does not have a lumbar spine disorder.  

6.  The veteran's thoracic spine disorder did not have onset 
during service, arthritis of the veteran's lumbar spine did 
not manifest within one year of separation from active 
service, and a thoracic spine disorder is not otherwise 
related to the veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for 
hypothyroidism have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to service connection for 
hemorroids have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).  

3.  The criteria for withdrawal of a substantive appeal 
pertaining to entitlement to an effective date earlier than 
March 1, 2002 for grant of service connection for irritable 
bowels syndrome have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R.  §§ 20.202, 20.204 (2007).  

4.  The criteria for service connection for chronic fatigue 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  Id.

In September 2001, the RO denied the appellant's claims for 
entitlement to service connection for hypothyroidism and 
hemorroids.  In January 2005, the RO granted service 
connection for irritable bowel syndrome and assigned an 
effective date of March 1, 2002.  The appellant appealed 
these decisions.  

In a letter received by the RO in May 2007, the veteran's 
representative indicated that the veteran wished to withdraw 
his appeals as to these matters.  Accordingly, the Board has 
no jurisdiction to decide the veteran's claims for service 
connection for hypothyroidism and hemorrhoids or for an 
earlier effective date for grant of service connection for 
irritable bowel syndrome.  Hence, the appeals regarding these 
matters must be dismissed.  

Service connection

In his December 1999 claim, the veteran contended that he has 
a current back disability stemming from an injury sustained 
during training while stationed in West Germany.  In an April 
2002 statement, he reported that this injury occurred in 1989 
and that he has had back pain since that time.  The veteran 
has also stated that he was treated for back pain later 
during service, while serving in the Persian Gulf.

Additionally, he contends that he suffers from chronic 
fatigue, either as a result of service in Southwest Asia 
during the Persian Gulf War, or otherwise as a result of his 
active duty.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a).  Active military, naval, or air service also includes 
any period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing active duty for 
training or from injury incurred or aggravated while 
performing inactive duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131.  Presumptive periods do not apply 
to active duty for training or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  Associated with the claims file is a DD 
Form 215 indicating that the veteran received the Southwest 
Asia Service Ribbon with 2 Bronze Stars and the Kuwait 
Liberation Medal.  This is sufficient to establish the 
veteran's status as a Persian Gulf veteran.  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the 
term 'qualifying chronic disability' was revised to mean a 
chronic disability resulting from any of the following (or 
any combination of any of the following): an undiagnosed 
illness; a medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 C.F.R. § 3.317(a)(1)(i).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  The sixth 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi- 
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).  Section 1117(a) of Title 
38 of the United States Code authorizes service connection on 
a presumptive basis only for disability arising in Persian 
Gulf veterans due to "undiagnosed illness" and may not be 
construed to authorize presumptive service connection for any 
diagnosed illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 
1998).

Service medical records contain one report of back pain, in 
March 1989.  The veteran was found to have no deformity but 
had mild tenderness to L 4 - 5, paraspinal and midline, with 
no radiculitis.  He was assessed with mechanical low back 
pain.

A March 1991 separation report of medical examination 
indicates normal clinical evaluation of the veteran's spine 
and musculoskeletal system.  A November 1991 report of 
medical examination, for enlistment in the Army National 
Guard, also shows a normal clinical evaluation of the 
veteran's spine and musculoskeletal system.  In an associated 
November 1991 report of medical history, the veteran 
indicated that he did not then have, nor had ever had, 
recurrent back pain, providing highly probative evidence 
against this claim.  

Service medical records include the veteran's June 1994 
report, apparently from either active duty for training or 
inactive duty for training with the National Guard, of 
multiple blackouts, headache, dizziness, and vomiting.  His 
skin was found to be flushed or sun related.  The veteran 
rested, medical personnel pushed fluids, cooled the veteran 
with ice, and returned him to duty with the advice to drink 
fluids and watch urine color to monitor fluid intake.  It 
appears clear from this note is that the veteran was treated 
for dehydration and heat related illness.  The Board finds 
that this is not evidence of chronic fatigue and this is the 
only indication of this problem.  Simply stated, the problem 
did not occur again, therefore, it was not "chronic".

In January 2000, the veteran underwent a VA medical 
examination for a number of disorders, including his claimed 
chronic fatigue syndrome and complaints of back pain.  The 
examiner remarked that the veteran's reported fatigue was 
part of his depressive symptoms.  In the DIAGNOSES section of 
the examination report is listed major depression.  Also 
listed in that section is that there were no signs of chronic 
fatigue syndrome type of symptoms compatible with the 
necessary criteria and that the veteran's reported fatigue 
appeared to be associated with the depression problems, 
providing evidence against this claim.   

These examination results include the veteran's report of 
some pain in his mid-back which appeared to be more over the 
suprascapular muscles of the left scapula.  There was no pain 
over the thoracic area of the back.  Range of motion of the 
lumbar spine showed lateral flexion to 20 degrees, 
bilaterally, forward flexion to 94 degrees, extension to 28 
degrees, all without pain.  Reflexes and sensory and 
vibratory sensations were appropriate.  The examiner provided 
a diagnosis of suprascapular muscle tenderness possibly 
associated with muscle strain but with no signs of any 
abnormalities of the lumbar or thoracic spine.  

A week following the above described examination, the veteran 
underwent a VA mental health examination.  He reported, among 
numerous other symptoms including depression and anxiety, 
that he felt tired all of the time.  He received psychiatric 
diagnoses including major depressive disorder, panic disorder 
with agoraphobia, and personality disorder.  As one of the 
symptoms of his major depressive disorder, the examiner 
listed fatigue or loss of energy every day.  

Of record are clinical notes from the "R.R.", M.D.  These 
include a note dated April 1, 2002 referring to a 
computerized tomography (CT) scan of the veteran's back, and 
listing an assessment of compression deformity of the 
thoracic spine.  Also of record is a radiology report of a CT 
scan conducted on March 28, 2002, dictated the following day.  
That report states an impression of a normal appearing 
thoracic spine.  No definite evidence of disc herniations or 
spinal stenosis and no fractures identified. A caveat is 
listed that small compression deformities cannot be excluded.  
This is explained in the findings section of the report as 
because the image was obtained in the transaxial plane.  
Thus, the CT scan report is not evidence that the veteran has 
small compression deformities, but rather simply a statement 
that due to technical limitations of the scan, such 
deformities cannot be ruled out.  Finally, an assessment is 
listed in clinical notes from June 2002 of "[b]ack pain".  

Radiographic interpretations from "J.M.", M.D, include a 
July 2002 report that a CT scan showed no evidence of acute 
fracture or disc problem but there was a possibility of old, 
mild compression fractures.  The report does not state what 
portion of the veteran's spine was scanned.  Dr. J.M. also 
provided an August 2002 interpretation of a magnetic 
resonance image (MRI) of the veteran's thoracic spine which 
states that this image showed degenerative changes, but no 
herniated disc.  

In June 2003, VA again afforded the veteran a medical 
examination of his spine.  Physical examination revealed an 
unencumbered range of motion of his thoracolumbar spine.  The 
veteran was tender to palpation of the left paravertebral 
thoracic region.  His lumbar spine was within normal limits.  
Neurological examination was normal.  X-rays of the veteran's 
lumbar spine were normal.  

The examiner opined that the veteran does not currently have 
a lumbar spine condition.  Furthermore, the examiner 
recounted that the veteran stated that his back pain had 
always been in the left thoracic region.  

Additionally, the veteran submitted a September 2003 report 
of evaluation for chronic pain and fatigue, from "M.O.", 
M.D. a physician associated with an arthritis and 
rheumatology practice.  Significantly, Dr. M.O. stated in her 
report that, from a rheumatologic perspective, the veteran's 
report of chronic pain and fatigue "best fits the diagnosis 
of fibromyalgia, described as widespread pain and tenderness, 
with often concomitant symptoms of fatigue, headache, memory 
problems, irritable bowl, etc."  Dr. M.O. acknowledged that 
this also fit the constellation of symptoms that has been 
reported as "Persian Gulf Syndrome."  However, clear from 
the language employed, Dr. M.O.'s opinion was that the 
veteran's fibromyalgia encompassed any fatigue symptoms.  

The Board has reviewed the numerous lay statements from the 
veteran's relatives and persons who state that they either 
knew the veteran during his time of active service or served 
with the veteran.  The authors of these statements report 
that the veteran complained of back pain and/or fatigue both 
during service and after service.  With one exception, these 
statements do not include eyewitness accounts of the veteran 
receiving treatment for any condition during service.  As 
such, they amount only to repetition of the veteran's own 
assertions and are of limited probative value.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994) (holding that lay 
evidence is competent if it is limited to matters that the 
witness actually observed and is within the realm of the 
witness's personal knowledge).

One of these statements, dated in January 2000, comes from 
"G.S." who states that she served as an emergency room 
technician in a hospital in Saudi Arabia during Desert Storm.  
She stated that she remembered the veteran reporting to sick 
call for treatment for hemorrhoids, gastro-intestinal 
problems, and back pain.  She also stated that her duties 
included filing records for each soldier that was seen at 
sick call, including the veteran.  G.S. went on to report her 
own medical problems during service, that she was treated for 
these problems, and that she has since been unable to locate 
any records.  She also offered her belief that the veteran's 
treatment records had been created and had been lost or 
misplaced.  In this regard, G.S. stated 

I tried to locate [the veteran's] medical 
records, just as I tried to locate my 
own.  The records I kept so meticulously 
seem to have vanished into thin air, 
which is a real shame, considering 
soldiers like [the veteran] are being 
denied benefits which they more than 
earned, because their medical records 
were left behind or destroyed due to one 
or two people being too lazy or 
incompetent to forward these soldiers' 
records to their units once the war was 
over.  I know for a fact that the records 
once existed and in the case of [the 
veteran], I touched them, saw them, 
recorded vital statistics, and filed them 
at the end of the day.  What happened to 
all those records, I and many others, I 
am sure wish I knew.  

G.S. seeks to provide evidence that the veteran's service 
medical records were lost or destroyed and, but for such 
mishap, the record would contain sufficient evidence to grant 
the veteran's claims.  

The Board affords little probative value to these 
allegations.  The bias evident from the letter, along with 
G.S.'s own interest in presenting a picture of government 
incompetence in retaining treatment records, including 
records of her treatment, significantly reduces the 
credibility of her assertion that she handled service medical 
records of the veteran that are not now associated with the 
claims file.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.").  

Beyond this fact, is the fact that the veteran himself denied 
have a back problem during service and after service.  This 
undermines G.S.'s statement to the VA.  The service medical 
records, rather than indications of being "incomplete", 
provide a very complete picture of the veteran's back 
problem, or lack of a back problem.  As noted above, a March 
1991 separation report of medical examination indicates 
normal clinical evaluation of the veteran's spine and 
musculoskeletal system.  A November 1991 report of medical 
examination, for enlistment in the Army National Guard, also 
shows a normal clinical evaluation of the veteran's spine and 
musculoskeletal system.  Most importantly, in an associated 
November 1991 report of medical history, the veteran 
indicated that he did not then have, nor had ever had, 
recurrent back pain, providing highly probative evidence 
against this claim.  

A long line of case law establishes a presumption of 
regularity that government officials "have properly 
discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (stating that VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Unless 
rebutted by clear evidence to the contrary, VA is entitled to 
the benefit of this presumption.  Id.

As the presumption of regularity applied to VA processes was 
derived from a more general presumption of regularity 
applicable to government administrative processes, it follows 
that the presumption is applicable to the government 
processing and transfer of service medical records.  Given 
the lack of credibility of G.S.'s statement, her statement is 
insufficient to rebut the presumption.  Further, the service 
medical records, for reasons noted above, appear complete.  
Therefore, the Board finds that service medical records of 
treatment of the veteran were not lost, misplaced or 
destroyed and the Board is not missing evidence service 
medical record evidence favorable to his claims.  

All competent evidence of record is against a finding that 
the veteran has a current lumbar spine disorder.  Indeed, the 
only competent opinion evidence is this regard is that of the 
June 2003 examiner who specifically stated that the veteran 
had no lumbar spine disorder.  As the veteran does not have 
the claimed disability, service connection for chronic 
fatigue syndrome is not warranted.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

As to symptoms involving the thoracic region of the veteran's 
spine, the only current diagnosis is that of degenerative 
changes of the thoracic spine.  Despite his report that 
current pain in the thoracic region of his back had onset 
during active duty, service medical records do not report any 
symptoms involving the veteran's thoracic spine.  Rather, 
service medical records report only the single March 1989 
complaint of low back pain with tenderness at L4 - 5.  Hence, 
there is no inservice evidence of a thoracic spine disorder.  

Furthermore, although the veteran has asserted, for example 
during the June 2003 examination, that the thoracic region of 
his back has hurt since 1989, he indicated in the November 
1991 report of medical history that he did not have any 
recurrent back pain.  The Board finds that report more 
probative as to whether there has been any continuity of 
symptomatology as that report was made prior to when an 
interest in the outcome of a claim for compensation benefits 
arose.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("[a]lthough interest may affect the credibility of 
testimony, it does not affect competency to testify.").  

Additionally, there are no reports of back pain or treatment 
for the veteran's back from 1989 until he filed his claim in 
December 1999, and no reports of medical treatment for his 
back until the March 2000 notes from the Dr. R.R.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology and is strong 
evidence against his claim as it tends to show that any 
currently experienced back pain.  Cf. Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

To the extent that the veteran has arthritis of any portion 
of his spine, the first evidence of arthritis is not until 
many years after service.  Hence, the presumptive provisions 
for chronic diseases are not for application.  

In short, the veteran does not have a lumbar spine disorder, 
the only area of his back that he reported symptoms of during 
service, and all competent evidence of record is against his 
contentions that his current degenerative changes, or for 
that matter muscle strain, of the thoracic region of his back 
are related to his active service.  Therefore, his claim for 
service connection for a back disorder must be denied.  

As to the veteran's claim for service connection for chronic 
fatigue syndrome, the preponderance of the evidence indicates 
that he does not suffer from a separate disability of chronic 
fatigue syndrome, whether based on a theory of suffering from 
an undiagnosed illness or medically unexplained chronic 
multisymptom illness under the presumptive provision of 38 
C.F.R. § 3.317, or otherwise.  

The veteran's symptoms of chronic fatigue are not part of an 
undiagnosed illness or a symptom of a medically unexplained 
chronic multisymptom illness, but rather have been attributed 
by medical professionals to at least one diagnosed condition, 
his psychiatric disability.  Therefore, as explained above, 
the presumption deriving from service in Southwest Asia 
during the Persian Gulf War is not for application.  The 
preponderance of evidence is against the veteran's claim on 
any other basis as there is no evidence that chronic fatigue 
had onset during service.  

Furthermore, whether his fatigue is part of his fibromyalgia, 
as opined by Dr. M.O., or his psychiatric disorder, service 
connection has already been established for both of these 
disabilities.  Service connection is granted for disability, 
not each separate symptom of a disability.  The veteran is 
already being compensated for his fatigue.  

Regardless, all medical evidence of record indicates that the 
veteran does not have chronic fatigue syndrome.  As the 
veteran does not have the claimed disability, service 
connection for chronic fatigue syndrome is not warranted.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, as to the veteran's opinion that any present 
symptomatology, whether back pain or fatigue, is related to 
his service, he has not demonstrated any medical training or 
expertise that would qualify him to render competent medical 
nexus opinion.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Board acknowledges that some quasi-medical questions are 
subject to a laypersons opinion.   Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007)

However, the etiology of current back pain and fatigue, 
particularly in circumstance such as in this case involving a 
veteran with a complicated medical picture, does not lend 
itself to an opinion by a layperson.  Hence, the veteran's 
opinion as to the etiology of these symptoms is not competent 
evidence.  

Based on the above, the veteran's claims for service 
connection for a back disorder and for chronic fatigue 
syndrome must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2007).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran's claims on appeal were initially denied by the 
RO in a rating decision dated in February 2000, prior to 
enactment of the VCAA.  As the basis for those denials was 
that neither claim was well grounded, the RO provided the 
veteran VCAA notice and, after waiting an appropriate period 
of time for the veteran to respond to that notice, 
readjudicated his claims in September 2001.  It is from that 
decision that the veteran's appeals arose.  

The Court has held that, in cases where the initial rating 
decision by the RO occurred before the enactment of the VCAA, 
the RO did not err in not providing VCAA notice.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004); see also 
VAOPGCPREC 7- 2004. The Court did state that the veteran does 
have the right to VCAA content-complying notice and 
subsequent VA process. Id.  

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the veteran in April 2001, October 2004, 
January 2006, and June 2006 that fully addressed all four 
notice elements.  The April 2001 letter was sent prior to the 
AOJ decision on appeal.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession, which would include 
that in his possession, to the AOJ.

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the remaining VCAA duty to notify was satisfied 
subsequent to the AOJ decision on appeal by way of the 
letters sent to the veteran in October 2004 and January 2006 
that that fully addressed all four notice elements to the 
extent that the earlier provided notice was deficient.  The 
October 2004 letter informed the veteran of what evidence was 
required to substantiate the claim for an undiagnosed illness 
based on service in Southwest Asia during the Persian Gulf 
War.  The January and June 2006 letters provided the veteran 
with notice as to how VA assigns disability ratings and 
effective dates.  These letters informed the veteran of his 
and VA's respective duties in obtaining evidence and 
requested that he submit evidence and/or information, which 
would include that in his possession, to the AOJ.  Although 
these latter letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in April 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The veteran has submitted, or the RO has assisted 
the veteran in obtaining, relevant private medical records, 
including records and reports from the following health care 
providers: "J.M.", M.D.; "R.R.", M.D.; "D.W.", D.C.; 
"S.S.",M.D.; "M.O.", M.D.  VA medical examinations were 
afforded the veteran in January 2000 and June 2002.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for chronic fatigue syndrome is denied.  

Service connection for a back disorder is denied.  

The appeal with regard to entitlement to service connection 
for hypothyroidism, hemorrhoids, and entitlement to an 
effective date earlier than March 1, 2002 for grant of 
service connection for irritable bowels syndrome is 
dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


